     Case 7:20-cv-00711-TTC Document 16 Filed 05/27/21 Page 1 of 4 Pageid#: 70




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JOHN DOE,                                   )
                                            )
               Plaintiff,                   )      Civil Action No. 7:20cv00711
                                            )
v.                                          )      MEMORANDUM OPINION
                                            )
VIRGINIA POLYTECHNIC                        )      By:     Hon. Thomas T. Cullen
INSTITUTE AND STATE                         )              United States District Judge
UNIVERSITY, et al.,                         )
                                            )
               Defendants.                  )


         Plaintiff John Doe brings this suit alleging that Defendants Virginia Polytechnic

Institute and State University (Virginia Tech), Timothy Sands, Alexey Onufriev, and Tamara

Cherry-Clarke denied him Due Process rights under the Fourteenth Amendment and violated

Title IX, 20 U.S.C. § 1681, when the Virginia Tech student conduct office found him

responsible for committing sexual assault and dismissed him as a student. Defendants now

move for dismissal under Federal Rules of Civil Procedure 12(b)(5) and 10(a). They argue that

Doe failed to timely serve defendants under Rule 4(m) because he did not serve Defendants

Sands and Virginia Tech until 120 days after he filed suit and did not serve Defendants

Onufriev and Cherry-Clarke until 140 days after he filed suit. They also argue that he is

improperly proceeding under a pseudonym according to Rule 10(a). The court agrees with

Defendants and will dismiss Doe’s claims without prejudice.

         Federal Rule of Civil Procedure 4(m) requires that a plaintiff serve each defendant

within 90 days of filing the complaint. If the plaintiff fails to do so, the court “must dismiss

the action without prejudice” unless “the plaintiff shows good cause for the failure.” Fed. R.
  Case 7:20-cv-00711-TTC Document 16 Filed 05/27/21 Page 2 of 4 Pageid#: 71




Civ. P. 4(m). Rule 4(m) is generally read in concert with Rule 6(b), which allows an extension

of time for service if the plaintiff can show “excusable neglect.” Fed. R. Civ. P. 6(b). In

evaluating excusable neglect, the court examines the danger of prejudice to the parties, the

length of the delay and, most importantly, the reason for the untimeliness. See Pioneer Inv. Servs.

Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 392–95 (1993); McLean v. Broadfoot, No.

4:10cv19, 2011 U.S. Dist. LEXIS 51458, at *24 (W.D. Va. May 13, 2011).

       There is no excusable neglect in this case. Plaintiff represents to the court that he was

“unable” to effect service within 90 days of filing his complaint, but the docket shows that he

did not even file proposed summonses until March 25, 2021, 120 days after he filed his

complaint. Plaintiff’s sole explanation for his extensive delay in serving the defendants is that

the COVID-19 pandemic made effecting service difficult. This is wholly insufficient. The

federal courts have maintained full dockets during the pandemic and diligent parties have had

no difficulty effecting proper service throughout. In fact, Plaintiff was able to serve at least

two of the Defendants the very same day the court issued the requested summonses. (See ECF

Nos. 3, 4, & 5.) And even if Plaintiff’s explanation consisted of more than hand-waving at the

COVID-19 virus, his failure to request summons until 120 days after filing his suit is in no

way excused by the pandemic. Accordingly, Plaintiff’s claims against all Defendants will be

dismissed without prejudice for failure to timely serve any defendant.

       Even if Plaintiff had properly served all Defendants, his claim would be dismissed

because he has improperly proceeded under a pseudonym. Federal Rule of Civil Procedure

10(a) states that pleadings must “name all the parties.” Fed. R. Civ. P. 10(a). Courts have

interpreted this as a general prohibition on pseudonymous litigation and, consequently, such


                                               -2-
  Case 7:20-cv-00711-TTC Document 16 Filed 05/27/21 Page 3 of 4 Pageid#: 72




litigation is strongly disfavored by the federal courts. See James v. Jacobson, 6 F.3d 233, 238 (4th

Cir. 1993); Doe v. Pittsylvania Cnty., Va., 844 F. Supp. 2d 724, 727–28 (W.D. Va. 2012). Plaintiffs

are generally only allowed to proceed under a pseudonym in “exceptional circumstances,” Co.

Doe v. Pub. Citizen, 749 F.3d 246, 273 (4th Cir. 2014), and with leave of the court. In evaluating

whether to allow a plaintiff to proceed under a pseudonym, the court considers, among other

things,

                 whether the justification asserted by the requesting party is
                 merely to avoid the annoyance and criticism that may attend any
                 litigation or is to preserve privacy in a matter of sensitive and
                 highly personal nature; whether identification poses a risk of
                 retaliatory physical or mental harm to the requesting party or
                 even more critically, to innocent non-parties; the ages of the
                 persons whose privacy interests are sought to be protected;
                 whether the action is against a governmental or private party; and,
                 relatedly, the risk of unfairness to the opposing party from
                 allowing an action against it to proceed anonymously.

James, 6 F.3d at 238. Here, Doe did not seek the leave of the court to proceed

pseudonymously until after defendants moved to dismiss his suit for improperly

proceeding under a pseudonym. The motion he did file is insufficient, providing less

than a page of unsupported assertions about why the James factors weigh in his favor.

Because his complaint will be dismissed under Fed. R. Civ. P. 4(m), however, the court

need not examine his argument further at this time.

          Because plaintiff failed to timely serve any defendant, the court will dismiss all

of his claims without prejudice.



          The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to all counsel of record.
                                                -3-
Case 7:20-cv-00711-TTC Document 16 Filed 05/27/21 Page 4 of 4 Pageid#: 73




    ENTERED this 27th day of May, 2021.



                                  /s/ Thomas T. Cullen
                                  _______________________________
                                  HON. THOMAS T. CULLEN
                                  UNITED STATES DISTRICT JUDGE




                                   -4-
